Title: To Thomas Jefferson from Thomas Worthington, 7 January 1826
From: Worthington, Thomas
To: Jefferson, Thomas


Dear Sir
Adena (near Chilicothe)
7th Jany 1826
I did not receive your letter of the 29th Nov untill yesterday. You had directed it to Cincinnati from whence it was returned to me here which has occasioned the delay. I cannot very well express the pleasure its receipt has given me. I believe Sir you were Sensible of the Sincere respect and affection I entertained for you whilst you were in office. My continuation in the Senate under the administration of others I can Say with truth encreased both which to this moment remain unabated. I have often in my rambles determined to call on you but have been deterred by the Consideration that you were too much troubled in that Way and from the Same Causes Contrary to my inclination have not written to you. I rejoice to hear you enjoy as much health as you do and hope it will be better & Long Continued to you with the faculties of your mind to enable you to see your most sanguine expectations exceeded in the extraordinary Strides of a nation which under providence you have had So great a share in the establishment of its independence towards physical strength wealth & rational happiness beyond any thing history gives us any knowledge—. what was ohio in 1821 when as the Agent of the people I presented myself before the national Legislature requesting their comission as a state. A population less than 40000 What is she now. Her forests changed to Cultivated fields and her population at this time at least 1000000 and most probably at the next census 11 or 12000000. pardon me my good sir for troubling you with what you already know I could not keep noticing hastily what I have done under the belief that you have great pleasure in seeing the rising greatness of the nation I had noticed the extraordinary growth of Cucumbers to which refer but paid no attention to it. I am much gratified to have it in my power to ascertain the truth & if true to get some of the seed. Our Legislatures are in session—a member with whom I am well acquainted and can relie & who lives in cleveland will give me the whole truth & get some of the seed if true. As soon as this is done I will do my self the pleasure to write again. I have been very sick for 2 weeks past. With Sincere esteem & RespectT Worthington